DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,606,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system, comprising: a lens structure; first, second, third and fourth conductors; a transducer coupled to the lens structure, the transducer including first and second segments of a piezoelectric material, in which: the first segment is coupled to the first and second conductors; and the second segment is coupled to the third and fourth conductors;  the prior art fails to teach or reasonably suggest, a first crossbar switch having a first control input, the first crossbar switch coupled: between an oscillating wave terminal and the first conductor; between the oscillating wave terminal and the second conductor; between a ground terminal and the first conductor; and between the ground terminal and the second conductor; and


	Claims 2-13 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
	Claim 14 is allowable over the prior art of record for at least the reason that even though the prior art cited discloses a camera assembly, comprising: a camera; a lens structure adjacent the camera; first, second, third and fourth conductors; a transducer coupled to the lens structure, the transducer including first and second segments of a piezoelectric material, in which: the first segment is coupled to the first and second conductors; and the second segment is coupled to the third and fourth conductors, the prior art fails to teach or reasonably suggest; a first crossbar switch having a first control input, the first crossbar switch coupled: between an oscillating wave terminal source and the first conductor; between the oscillating wave terminal source and the second conductor; between a ground terminal and the first conductor; and between the ground terminal and the second conductor; and a second crossbar switch having a second control input, the second crossbar switch coupled: between the oscillating wave terminal and the third conductor; between the oscillating wave terminal and the fourth 
	Claim 15 is dependent on claim 14 and is allowable over the prior art of record for at least the same reasons as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

JRC 
/JADE R CHWASZ/Primary Examiner, Art Unit 2872